            Case 6:21-cv-00027-NKM-RSB Document 27 Filed 05/04/21 Page 1 of 3 Pageid#: 145
                                                                                                    CUMMINGS
                                 United States District Court
               Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3 (Chicago)
                       CIVIL DOCKET FOR CASE #: 1:20−cv−07202

FreightCar America, Inc. v. Davis−Frost, Inc.                 Date Filed: 12/04/2020
Assigned to: Honorable John J. Tharp, Jr                      Date Terminated: 04/19/2021
Demand: $9,999,000                                            Jury Demand: None
Cause: 28:1332 Diversity−Breach of Contract                   Nature of Suit: 190 Contract: Other
                                                              Jurisdiction: Diversity
Plaintiff
FreightCar America, Inc.                        represented by Joshua Richard Diller
                                                               Katten & Temple, LLP
                                                               209 S. LaSalle Street
                                                               Suite 950
                                                               Chicago, IL 60604
                                                               312−663−0800
                                                               Email: jdiller@kattentemple.com
                                                               TERMINATED: 02/08/2021

                                                               Nancy Anne Temple
                                                               Katten & Temple, LLP
                                                               209 S. LaSalle Street
                                                               Suite 950
                                                               Chicago, IL 60604
                                                               (312) 663−0800
                                                               Email: ntemple@kattentemple.com
                                                               ATTORNEY TO BE NOTICED


V.
Defendant
Davis−Frost, Inc.                               represented by Bryan E Minier
                                                               Lathrop GPM LLP
                                                               155 North Wacker Drive
                                                               Suite 3000
                                                               Chicago, IL 60606
                                                               312.920.3328
                                                               Email: bryan.minier@lathropgpm.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                               Charles Kenneth Maier
                                                               Lathrop GPM LLP
                                                               500 IDS Center
                                                               80 South 8th Street
                                                               Minneapolis, MN 55125
                                                               (612) 632−3242
                                                               Email: charles.maier@lathropgpm.com
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED
         Case 6:21-cv-00027-NKM-RSB Document 27 Filed 05/04/21 Page 2 of 3 Pageid#: 146

Date Filed           #        Docket Text

12/04/2020               Ï1   COMPLAINT filed by FreightCar America, Inc.; Filing fee $ 402, receipt number
                              0752−17710367. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Civil Cover
                              Sheet)(Temple, Nancy) (Entered: 12/04/2020)

12/04/2020               Ï2   CIVIL Cover Sheet (Temple, Nancy) (Entered: 12/04/2020)

12/04/2020               Ï3   ATTORNEY Appearance for Plaintiff FreightCar America, Inc. by Nancy Anne
                              Temple (Temple, Nancy) (Entered: 12/04/2020)

12/04/2020               Ï4   ATTORNEY Appearance for Plaintiff FreightCar America, Inc. by Joshua Richard
                              Diller (Diller, Joshua) (Entered: 12/04/2020)

12/07/2020               Ï    CASE ASSIGNED to the Honorable John J. Tharp, Jr. Designated as Magistrate Judge
                              the Honorable Jeffrey Cummings. Case assignment: Random assignment. (pj, )
                              (Entered: 12/07/2020)

12/15/2020               Ï5   WAIVER OF SERVICE returned executed by FreightCar America, Inc.. Davis−Frost,
                              Inc. waiver sent on 12/14/2020, answer due 2/12/2021. (Temple, Nancy) (Entered:
                              12/15/2020)

02/05/2021               Ï6   MOTION by Attorney Joshua R. Diller to withdraw as attorney for FreightCar
                              America, Inc.. No party information provided (Diller, Joshua) (Entered: 02/05/2021)

02/08/2021               Ï7   MINUTE entry before the Honorable John J. Tharp, Jr:Attorney Joshua R. Diller's
                              motion to withdraw as attorney for Freight Car America, Inc. 6 is granted; his
                              appearance in this matter is terminated. Mailed notice (air, ) (Entered: 02/08/2021)

02/10/2021               Ï8   MOTION for Leave to Appear Pro Hac Vice Filing fee $ 150, receipt number
                              0752−17914959. (Maier, Charles) (Entered: 02/10/2021)

02/11/2021               Ï9   MINUTE entry before the Honorable John J. Tharp, Jr:Attorney Charles K. Maier's
                              motion for leave to appear pro hac vice 8 is granted. Counsel is directed to file their
                              appearance on behalf of the defendant. Mailed notice (air, ) (Entered: 02/11/2021)

02/12/2021            Ï 10    ATTORNEY Appearance for Defendant Davis−Frost, Inc. by Bryan E Minier (Minier,
                              Bryan) (Entered: 02/12/2021)

02/12/2021            Ï 11    NOTICE of Motion by Bryan E Minier for presentment of (Minier, Bryan) (Entered:
                              02/12/2021)

02/12/2021            Ï 12    MOTION by Defendant Davis−Frost, Inc. to dismiss Complaint (Minier, Bryan)
                              (Entered: 02/12/2021)

02/12/2021            Ï 13    MEMORANDUM by Davis−Frost, Inc. in support of motion to dismiss 12 Complaint
                              (Minier, Bryan) (Entered: 02/12/2021)

02/12/2021            Ï 14    AFFIDAVIT by Defendant Davis−Frost, Inc. in Support of MOTION by Defendant
                              Davis−Frost, Inc. to dismiss Complaint 12 /Declaration of Calvin Henning (Minier,
                              Bryan) (Entered: 02/12/2021)

02/17/2021            Ï 15    MINUTE entry before the Honorable John J. Tharp, Jr:The defendant's motion to
                              dismiss 12 is taken under advisement. The plaintiff's response is due 3/9; the
                              defendant's reply is due 3/23. Mailed notice (air, ) (Entered: 02/17/2021)

02/18/2021            Ï 16
        Case 6:21-cv-00027-NKM-RSB Document 27 Filed 05/04/21 Page 3 of 3 Pageid#: 147
                            NOTIFICATION of Affiliates pursuant to Local Rule 3.2 by Davis−Frost, Inc. /Rule
                            7.1 Disclosure (Maier, Charles) (Entered: 02/18/2021)

02/23/2021           Ï 17   ATTORNEY Appearance for Defendant Davis−Frost, Inc. by Charles Kenneth Maier
                            (Maier, Charles) (Entered: 02/23/2021)

03/05/2021           Ï 18   MOTION by Plaintiff FreightCar America, Inc. for extension of time Plaintiff's Agreed
                            Motion for Extension of Time to File Response to Motion to Dismiss (Temple, Nancy)
                            (Entered: 03/05/2021)

03/08/2021           Ï 19   MINUTE entry before the Honorable John J. Tharp, Jr: The plaintiff's agreed motion
                            for an extension of time 18 is granted. The plaintiff's response to the motion to dismiss
                            is now due 3/16; the defendant's reply is now due 3/30. Mailed notice (air, ) (Entered:
                            03/08/2021)

03/16/2021           Ï 20   MOTION by Plaintiff FreightCar America, Inc. for extension of time Plaintiff's Agreed
                            Motion for Extension of Time to File Response to Motion to Dismiss (Temple, Nancy)
                            (Entered: 03/16/2021)

03/18/2021           Ï 21   MINUTE entry before the Honorable John J. Tharp, Jr:The plaintiff's agreed motion
                            for a second extension of time 20 is granted. The plaintiff's response to the motion to
                            dismiss is now due 3/19; the defendant's reply is now due 4/2. Mailed notice (air, )
                            (Entered: 03/18/2021)

03/19/2021           Ï 22   MEMORANDUM by FreightCar America, Inc. in Opposition to motion to dismiss 12
                            Complaint (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5
                            Exhibit 5, # 6 Certificate of Service)(Temple, Nancy) (Entered: 03/19/2021)

04/02/2021           Ï 23   REPLY by Defendant Davis−Frost, Inc. to memorandum in opposition to motion 22 ,
                            motion to dismiss 12 DEFENDANT DAVIS−FROST, INC.'S REPLY BRIEF IN
                            SUPPORT OF ITS MOTION TO DISMISS THE COMPLAINT OR IN THE
                            ALTERNATIVE TO TRANSFER VENUE (Maier, Charles) (Entered: 04/02/2021)

04/19/2021           Ï 24   MINUTE entry before the Honorable John J. Tharp, Jr:For the reasons set forth in the
                            Court's Statement, defendant Davis−Frost, Inc.'s motion to dismiss, or alternatively, to
                            transfer to the Western District of Virginia 12 is granted in part. Pursuant to the parties'
                            valid forum−selection clause, the Clerk is directed to transfer this case to the Western
                            District of Virginia. Enter Order. Mailed notice (air, ) (Entered: 04/19/2021)

04/19/2021           Ï 25   ORDER: For the reasons set forth in the Court's Statement, defendant Davis−Frost,
                            Inc.'s motion to dismiss, or alternatively, to transfer to the Western District of Virginia
                            12 is granted in part. Pursuant to the parties' valid forum−selection clause, the Clerk is
                            directed to transfer this case to the Western District of Virginia. Signed by the
                            Honorable John J. Tharp, Jr on 4/19/2021. Mailed notice. (bg, ) (Entered: 04/19/2021)

05/03/2021           Ï 26   TRANSFERRED to the Western District of Virginia (Northern) the original the
                            electronic record.(gcy, ) (Entered: 05/03/2021)
